UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7897


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MATTHEW JAMES DURY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:08-cr-00016-MR-1)


Submitted: September 13, 2021                               Decided: September 21, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew James Dury appeals the district court’s order denying his postjudgment

motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Dury, No. 1:08-cr-00016-MR-

1 (W.D.N.C. Nov. 23, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2